 1
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
 2
                                                                Apr 03, 2020
 3                                                                  SEAN F. MCAVOY, CLERK




 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    MERLE WILLIAM HARVEY,
                                                  NO: 2:19-CV-294-RMP
 8                              Petitioner,
                                                  ORDER DISMISSING ACTION
 9          v.

10    JEFFERY A. UTTECHT,

11                              Respondent.

12

13         By Order filed October 22, 2019, the Court directed Petitioner Merle

14   William Harvey to show cause why his petition should not be dismissed as time-

15   barred under 28 U.S.C. § 2244(d). ECF No. 6. Petitioner, a prisoner at the Coyote

16   Ridge Corrections Center, is proceeding pro se and has paid the $5.00 filing fee;

17   Respondent has not been served. The Court extended the deadline to comply with

18   the Order. See ECF No. 8. However, Petitioner has failed to demonstrate that his

19   federal habeas petition is timely.

20         Petitioner challenges his 2010 Spokane County jury convictions for first

21   degree murder, second degree murder, and two counts of unlawful possession of a


     ORDER DISMISSING ACTION -- 1
 1   firearm, which were affirmed on appeal. The Washington State Supreme Court

 2   denied review of the direct appeal on January 7, 2016, and Petitioner sought no

 3   further direct appellate review. ECF No. 1 at 2−4. Rather, he pursued an

 4   unsuccessful Personal Restraint Petition which was dismissed on April 12, 2018.

 5   Id. at 4.

 6          Although granted the opportunity to show that his federal habeas petition is

 7   timely either under the statute or because equitable tolling is warranted, Petitioner

 8   has not done so. Petitioner was cautioned that the failure to respond would be

 9   construed as his consent to the dismissal of this action. ECF No. 6 at 6. He did not

10   respond. Accordingly, IT IS ORDERED this action is DISMISSED as time-

11   barred under 28 U.S.C. § 2244(d).

12          IT IS SO ORDERED. The District Court Clerk is directed to enter this

13   Order, enter judgment, provide copies to Petitioner, and close the file. The Court

14   certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could

15   not be taken in good faith, and there is no basis upon which to issue a certificate of

16   appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

17   appealability is therefore DENIED.

18          DATED April 3, 2020.

19                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
20                                               United States District Judge

21


     ORDER DISMISSING ACTION -- 2
